DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

    PNG
    media_image1.png
    360
    896
    media_image1.png
    Greyscale

Fig. 1C of Olsson reproduced for ease of reference.
The following is an examiner's statement of reasons for allowance: 
Closest prior art, US Patent Olsson et al. (US 9,641,154), teaches a single crystal micromechanical acoustic resonator includes a suspended plate of lithium niobate or lithium tantalate. A diaphragm spanning a cavity in the substrate and an interdigital transducer (IDT) with interleaved fingers of the IDT disposed on the diaphragm and a periodic array of holes (first and second trenches) in the diaphragm. 
However, unlike claims 1 and 11, Olsson doesn’t teach the cavity in the substrate upon which piezoelectric plate is attached to form the diaphragm, rather Olsson teaches cavity in the piezoelectric plate itself where part of the piezoelectric layer above the cavity suspends to form the diaphragm. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843